Exhibit2.1 ASSET purchase AND MERGER agreement by and between sysorex global holdings corp. ( a Nevada corporation ), as Buyer, Lilien, LLC (a Delaware limited liability company) as Seller, And Lilien Systems (a California corporation) as Merger Target Effective Date March 1, 2013 Article I. Definitions 1 § 1.01 Specific Definitions. 1 § 1.02 Other Definitional Provisions. 8 Article II. Purchase and Sale 8 § 2.01 (A) Purchase and Sale of Seller’s Assets 8 § 2.02 (A) Consideration to be Provided by Buyer. 9 § 2.02 (B) Guaranty. 10 § 2.02 (C) Registration Rights. 12 § 2.03 Closing. 12 § 2.04 Closing Procedures and Deliveries. 12 § 2.05 Post-Closing Excess Cash Adjustment. 13 § 2.06 Release from Personal Guarantees 13 § 2.07 Filing of Financing Statements 14 § 2.08 Seller Name Change 14 § 2.09 Post-Closing Apportionment. 14 Article III. Representations and Warranties of Seller and the Principal Members 14 § 3.01 Authority; Binding Effect. 14 § 3.02 No Violations. 14 § 3.03 No Other Agreements to Purchase. 15 § 3.04 Consents and Approvals. 15 § 3.05 Brokers and Finders. 15 § 3.06 Lilien Disclosure Schedule. 15 § 3.07 Organization and Qualification. 15 § 3.08 Subsidiaries. 16 § 3.09 Financial Condition. 16 § 3.10 Absence of Certain Changes. 17 § 3.11 Properties, Leases, Etc. 19 § 3.12 Indebtedness. 20 § 3.13 Absence of Undisclosed Liabilities. 20 § 3.14 Tax Matters. 20 § 3.15 Litigation and Claims. 21 § 3.16 Safety; Zoning; Real Estate; and Environmental Matters. 21 § 3.17 Material Contracts. 23 § 3.18 Tangible Property. 24 § 3.19 Employees; Labor Relations; Benefit Plans. 24 § 3.20 Potential Conflicts of Interest. 26 § 3.21 Patents, Trademarks, Business Name. 27 § 3.22 Insurance. 28 § 3.23 Compliance with Other Instruments, Laws, Etc. 28 § 3.24 Questionable Payments. 28 § 3.25 Capital Stock of Lilien Corp. 28 § 3.26 Exempt Offering; Sophistication; Restricted Securities. 29 i Article IV. Representations and Warranties of Buyer 30 § 4.01 Organization and Standing. 30 § 4.02 Corporate Power. 30 § 4.03 Authorization; Binding Effect. 31 § 4.04 Capitalization. 31 § 4.05 Subsidiaries. 31 § 4.06 Authority to Conduct Business. 32 § 4.07 No Violation. 32 § 4.08 Litigation. 33 § 4.09 Full Disclosure. 33 § 4.10 OTC Filings. 33 § 4.11 Conduct of Business. 34 § 4.12 Brokers. 34 § 4.13 Consents. 34 § 4.14 Absence of Undisclosed Liabilities. 34 § 4.15 Sysorex Disclosure Schedule. 34 Article V. Indemnification 35 § 5.01 Indemnity in Favor of Buyer. 35 § 5.02 Indemnity in Favor of Seller. 35 § 5.03 Indemnification Procedure. 35 § 5.04 Survival. 37 Article VI. Covenants of Seller 37 § 6.01 Access. 37 § 6.02 Advice of Changes. 38 § 6.03 Voting by Seller. 38 § 6.04 Conduct of Business Until the Closing Date. 39 § 6.05 Cooperation on Tax Matters. 40 § 6.06 Update of Disclosure Schedules. 40 § 6.07 Assignment and Assumption of Leases. 41 § 6.08 Notices to Suppliers, Customers and Others 41 § 6.09 Responsibility for Filing Tax Returns. 41 § 6.10 Post-Closing Lilien Financial Statements 41 Article VII. Covenants of Buyer 42 § 7.01 Employment Agreements. 42 § 7.02 Assignment and Assumption of Leases. 42 § 7.03 Cooperation of Buyer. 42 § 7.04 Update of Disclosure Schedules. 42 § 7.05 Employee Benefits Matters. 43 § 7.06 Conduct of Business Until the Closing Date. 43 § 7.07 Election of Seller Representatives to Buyer’s Board of Directors. 44 § 7.08 Cooperation on Tax Matters. 45 ii Article VIII. Conditions to Obligations of Buyer 45 § 8.01 Accuracy of Representations and Warranties and Compliance With Covenants. 45 § 8.02 Merger Agreement. 46 § 8.03 Good Standing; Qualification to do Business. 46 § 8.04 Review of Proceedings. 46 § 8.05 No Legal Action. 46 § 8.06 No Governmental Action. 46 § 8.07 Consents. 46 § 8.08 Personnel. 47 § 8.09 Employment Agreements. 47 § 8.10 Restrictive Covenants Agreement. 47 § 8.11 General Release. 47 § 8.12 Other Closing Documents. 47 § 8.13 Other Agreements. 47 § 8.14 Lilien Corp. Records. 47 § 8.15 No Legal Action. 48 § 8.16 Board Approval. 48 § 8.17 No Material Adverse Effect. 48 § 8.18 Tax Withholding Forms and Certificates. 48 § 8.19 Reserved. 48 Article IX. Conditions to Obligations of Seller 48 § 9.01 Accuracy of Representations and Compliance with Covenants. 48 § 9.02 Good Standing; Qualification to do Business. 49 § 9.03 Employment Agreements. 49 § 9.04 Assignment and Assumption of Leases. 49 § 9.05 Board Approval and Election. 49 § 9.06 Other Closing Documents. 49 § 9.07 No Legal Action. 49 § 9.08 Other Agreements. 49 § 9.09 Consents. 49 § 9.10 Review of Proceedings. 50 § 9.11 No Material Adverse Effect. 50 § 9.12 Merger Agreement. 50 § 9.13 No Governmental Action. 50 § 9.14 Employee Options. 50 Article X. Miscellaneous 50 § 10.01 Termination. 50 § 10.02 Confidentiality. 51 § 10.03 Expenses. 51 § 10.04 Further Actions. 51 § 10.05 Modification. 51 § 10.06 Notices. 51 § 10.07 Waiver. 52 § 10.08 Disclosure Schedules; Effect of Investigation. 52 § 10.09 Binding Effect. 52 § 10.10 No Third Party Beneficiaries. 53 iii § 10.11 Severability. 53 § 10.12 Headings. 53 § 10.13 Governing Law; Jurisdiction; Venue. 53 § 10.14 Counterparts. 53 § 10.15 Construction. 53 § 10.16 Assignability. 53 iv List of Schedules and Exhibits Schedules Lilien Disclosure Schedule Sysorex Disclosure Schedule Exhibits Exhibit 2.01(B)(a) Form of Agreement of Merger Exhibit 2.02(A)(c)(ii) Form of Lock-Up/Leak-Out Agreement Exhibit 2.02(B) Form of Guaranty Exhibit 2.04(a) Form of Bill of Sale and Assumption Agreement Exhibit 7.01 Form of Employment Agreement Exhibit 8.10 Form of Restrictive Covenants Agreement Exhibit 8.11 Form of General Release v ASSET PURCHASE AND MERGER AGREEMENT This Asset Purchase and Merger Agreement (the “Agreement”) is made on March 1, 2013, with an effective date of March 1, 2013, by and among SYSOREX GLOBAL HOLDINGS CORP., a Nevada corporation ( “ Buyer ” or “Sysorex”), LILIEN LLC, a Delaware limited liability company (“Seller” or “Lilien”), and Lilien Systems, a California corporation (“Lilien Corp.”). RECITALS WHEREAS, Seller is an information technology company that, together with its wholly-owned subsidiary Lilien Corp., provides enterprise information technology solutions and integration services to customers, including with respect to servers, data storage and management, networking, virtualization and analytics (“Business”); WHEREAS, Buyer desires to acquire substantially all of the assets of Seller; WHEREAS, the assets of Seller include all of the outstanding capital stock of Lilien Corp., and Buyer and Seller desire to merge Lilien Corp with Merger Sub (as hereinafter defined) in exchange for newly issued shares of Buyer capital stock on the terms and conditions contained herein in a statutory merger under California law and which is intended to be a tax-free reorganization for federal and California taxation purposes under Section 368(a)(1)(A) of the Code (the “Merger”); and WHEREAS, in addition to, and separate from the Merger, Seller desires to sell and transfer to Buyer, and Buyer desires to purchase and receive from Seller, substantially all of the assets of Seller (other than the capital stock of Lilien Corp.) on the terms and conditions contained herein (the “Lilien Asset Purchase”). NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: Article I.
